Title: To George Washington from William Allen, 10 June 1790
From: Allen, William
To: Washington, George



May it please your Excellency
Providence [R.I.] 10th June 1790.

The Convention of this State having Ratified the new Constitution by which happy event the Union of the whole is Compleated; and as it is more than Probable that the Laws of the Union will Speedily embrace this State in common with the rest, I beg Leave Sir, with the greatest deference to Present my Self to your Excellency as a Candidate for the Office of Surveyor of the Customs at this Port.
I am aware Sir, that applications for the Same Office may have long Since Reached you, but on my part, till this State had joined the Union I dared not to offer this address, as I was fully persuaded that such application would be considered by your Excellency as Premature.

having had the Honor of Serving through a long and perilous war under your excellencys orders with out censure; Let me hope Sir, so far to engage your Favourable notice, as to induce your excellency to enquire my Character as a Citizen Since the establishment of Peace. I have the Honor, to be Sir with the most lively Sentiments of Respect and esteem you[r] excellencys Most Obt and Humbl. Servant

William Allen


N.B. the Ratification comes on by this Post

